UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  February 5, 2018

                                    No. 17-1710

                            Magdiel Mondragon-Gonzalez,
                                     Petitioner

                                          v.

                            Attorney General of the United
                                  States of America,
                                       Respondent

                             (Agency No. A060-104-346)

Present: VANASKIE, SHWARTZ and FUENTES, Circuit Judges

      1. Motion by Respondent to Publish Opinion dated 01/29/18.



                                                    Respectfully,
                                                    Clerk/clw

_________________________________ORDER________________________________
The foregoing motion to publish Opinion is granted.


                                                     By the Court,

                                                    s/ Thomas I. Vanaskie
                                                    Circuit Judge

Dated: February 28, 2018
CLW/cc: Bridget Cambria, Esq.
         Janette L. Allen, Esq.
         Jennifer A. Bowen, Esq.
         Barbara J. Leen, Esq.
         Anthony C. Payne, Esq.
         Jessica D. Strokus, Esq.